Citation Nr: 1426332	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill or MGIB).


REPRESENTATION

Appellant represented by:	Daniel R. Devoy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2012, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, DC, to schedule the Veteran for a video-conference hearing.  That hearing was held before the undersigned in March 2013.  A copy of the hearing transcript has been associated with the Virtual VA electronic records storage system.

In September 2013, the Board remanded the issue for further development.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim for MGIB educational assistance benefits was most recently remanded by the Board in September 2013.  In its remand, the Board directed the RO to (1) provide notice of her eligibility for MGIB benefits under 38 C.F.R. § 20.7042, and the criteria for ending dates of eligibility under 38 C.F.R. § 21.7050, including her right to seek a correction of military records under 38 C.F.R. § 20.7050(f); (2) assist the Veteran acquire transcripts from various educational institutions she attended; and (3) readjudicate the claim.

The Board's review of the record reveals that the RO's December 2013 letter to the Veteran provided only partial notice of her eligibility for MGIB benefits under 38 C.F.R. § 20.7042, no notice of the criteria for ending dates of eligibility under 38 C.F.R. § 21.7050, and only partial notice her right to seek a correction of military records under 38 C.F.R. § 20.7050(f).

Additionally, there is also no evidence in the record that the AOJ attempted to assist the Veteran procure any transcripts of any institutions that she attended.  As reported by the Veteran, she pursued general studies at Cosumnes River College from January 1986 to June 1987, an Associate's Degree at Sierra College from January 1987 to December 1989, general studies at American River College from August 1990 to June 1994, general studies at Midland Technical College from September 1991 to February 1992, general studies at Trident Technical College from September 1991 to February 1992, general studies at Houston Community College from February to June 1993, general studies at Union Institute & University from August 1994 to June 1995, cosmetology at Citrus Heights Beauty College from February to December 1996, general studies at Butte College from August to December 2000, and a human services degree at the University of Phoenix from February to April 2003.

Because not all of the Board's October 2013 directives were substantially complied with, another remand is required to ensure fulfillment of the Board's prior remand instructions, as indicated above.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

The Board further finds that remand is also warranted to provide notice of time-filing extension criteria under 38 C.F.R. § 20.7051.  As explained in the Board's September 2013 remand, if the Veteran meets the general eligibility requirements of 38 U.S.C.A. § 3011(a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a)(5)(i), she must also meet the time filing requirements of 38 U.S.C.A. § 3031 and 38 C.F.R. § 21.7050(a).  Generally, a veteran who entered active duty after June 1985 and who is eligible under the MGIB is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  The time limitation begins to run on the date of the veteran's last discharge or release from a period of active duty of ninety days or more of continuous service.  Id.

However, VA shall grant an extension of the applicable delimiting period provided that the veteran applies for an extension within a specified time period, and that he/she was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from the veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible, and VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2).

VA must receive a claim for an extended period of eligibility by the later of the following dates: One year from the date on which the veteran's original period of eligibility ended, or one year from the date on which the veteran's physical or mental disability no longer prevented him/her from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a).

In this regard, the Board further finds that the Veteran should be asked to provide, or authorize VA to obtain, any outstanding medical records (i.e., records that have not previously been submitted) that would bear on the criteria for an extension of the period of eligibility of MGIB benefits, as described above. 

The Board also notes that the evidence of record indicates that the Social Security Administration (SSA) determined that Veteran became disabled in June 1995 and awarded disability benefits, although it is unclear from the record what the nature of the disability underlying the award.  See July 2006 SSA Letter.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award, if any.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a release for relevant, private outstanding records of treatment concerning - and to identify and provide appropriate releases for any other care providers who may possess - new or additional evidence pertinent to the criteria for an extension of the period of eligibility of MGIB benefits.

If she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Provide the Veteran notice, complying with 38 C.F.R. § 21.1031, of (a) her eligibility for MGIB benefits under 38 C.F.R. § 20.7042, (b) the criteria for ending dates of eligibility under 38 C.F.R. § 21.7050, including her right to seek a correction of military records under 38 C.F.R. § 20.7050(f), and (c) the requirements for an extended period of eligibility under 38 C.F.R. § 21.7051.

3.  Assist the Veteran in obtaining transcripts from the following educational facilities: Cosumnes River College, Sierra College, American River College, Midland Technical College, Trident Technical College, Houston Community College, Union Institute & University, Citrus Heights Beauty College, Butte College, and the University of Phoenix.

3.  The Veteran is hereby advised of her right to seek a correction of her military records which could substantially improve her chances of eligibility for MGIB benefits.  See 38 C.F.R. § 20.7050(f).  The Veteran should advise the RO if she requires an extension of time to seek correction of military records prior to further RO adjudication and/or appellate review by the Board.

4.  Contact the Social Security Administration (SSA) and request and associate with the claims file the Veteran's complete SSA records, including any administrative decisions on her application for SSA disability benefits and all underlying medical records which are in SSA's possession.  

In acquiring these records, follow the procedures set forth in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims file.

5.  Thereafter, readjudicate the claim.  The RO is requested to adjudicate both the eligibility component under 38 C.F.R. § 20.7042 and the criteria for ending dates of eligibility under 38 C.F.R. § 21.7050 in the event the Board has a differing view of statutory interpretation.  The RO is free to supplement the record with any materials (e.g., legal, legislative, manual provisions, training letters, etc.) which assist in the interpretation as to whether VA is bound by a service department determination as it concerns 38 C.F.R. § 21.7042(a)(5)(i).  If any benefit sought on appeal remains denied, the Veteran and her representative, if any, should be furnished a supplemental statement of the case and the appropriate opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



